Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 1 of 12 PageID: 14600




                          UNITED STA TES DISTRICT COURT
                                                                        RECEIVED

                             DISTRICT OF NEW JERSEY                             MAR 19 2020
                                                                         AT B:30
                                                                             W/L,;LIA-;:M-;-:T:-:-.W~A-LS~H--M
                                                                                      CLERK

    I RE VALEA T                                   Master   o.: 3: 15-cv-07658-MAS-LHG
    PHARMACEUTICALS
    I TERNATIO AL, I C.                            JOINT STIPULATION AND
    SECURITIES LITIGATION                          [PROPOSED] ORDER RE:
                                                   DISCOVERY AND SCHEDULE IN
    THIS DOCUMENT RELATES TO                       SECURITIES CLASS ACTION
    ALL CASES                                      AND OPT-OUT LITIGATIONS




         WHEREAS , the Parties have confen-ed regarding discovery and the case

   schedule in the Class Action and Opt-Out Litigations, in light of developments in

   the Actions;

         WHEREAS , the Parties have reached certain agreements memorialized

   below, but reserve all rights and arguments including, without limitation, concerning

   discovery, coordination, the stay, or the schedule in the Class Action and the Opt-

   Out Litigations; and

         WHEREAS , the Parties have agreed to confer, subject to and w ithout waiver

   of the reservation of right set forth abo ve, regarding the case schedul e within fi ve

   business days following the later of the Special Master's recommendations on: (1)

   the Motion for Judgment on the Pleadings by PricewaterhouseCoopers LLP (" PwC")

   in the Class Action (15-cv-07658); and (2) the Motion for Leave to Amend



                                            - l-
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 2 of 12 PageID: 14601




   Complaint by named plaintiff, the City of Tucson on behalf of the Tucson

   Supplemental Retirement System ("Tucson") in the Class Action (15-cv-07658),

   hereafter, the "Meet-and-Confer Date".

         TT TS HEREBY STTPULA TED AND AGREED, by the undersigned counsel

   on behalf of the Parties, that:

         (a)    All discovery directed to PwC and Class Plaintiffs (Lead Plaintiff and

   Named Plaintiffs) in any capacity (as party or non-party), and their current or former

   partners, employees, officers, investment advisors, subadvisors, and directors, shall

   be stayed until the later of recommendations by the Special Master in the Class

   Action on: (1) PwC's Motion for Judgment on the Pleadings; and (2) the Motion for

   Leave to Amend Complaint, and nothing in this stipulation shall be construed to

   suggest that such recommendations constitute final judicial decisions for purposes

   of detennining whether the stay of discovery remains in effect by operation of law;

         (b)    Document discovery of all other Parties and non-parties to the Class

   Action and Opt-Out Litigations shall proceed;

         (c)    No depositions of any Parties to any of the Class Action or Opt-Out

   Litigations, including their current or former partners, employees, officers,

   investment advisors, subadvisors, and directors, shall be taken during the stay

   discussed in paragraph (a);




                                            -2-
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 3 of 12 PageID: 14602




          ( d)    Depositions of non-parties, other than non-parties covered by the stay

   di scussed in paragraphs (a) and (c), may be taken during that stay;

          (e)     Nothing in this Stipula6on and Proposed Order shall limit the ability of

   the Parties in the Opt-Out Litigations to seek documents from the Parties subject to

   the stay discussed in paragraph (a) after that stay is lifted;

          (f)     The Class Action and Opt-Out Litigations cuffently remain coordinated

   for pretrial purposes, and nothing in this Stipulation and Proposed Order is intended

   to modify the Court's October 12, 2018 coordination order or preclude the Parties

   from later seeking modification of that Order; and

          (g)     The following Amended Proposed Joint Discovery Plan, which

   modifies the schedule contained in Section IV of the Joint Discovery Plan (ECF No.

   492), shall apply to the Class Action and the Opt-Out Litigations with the express

   understanding that the parties shall meet and confer by the Meet-and-Confer Date

   set forth above concerning discovery, coordination, the stay, class certification

   briefing and discovery, and the schedule in the Class Action and the Opt-Out

   Litigations:

                       Action                                 Proposed Dates

    Deadline for substantial completion of any                 May 6, 2020
    document productions in response to any
    requests for production served by November
    15 , 20 19, with productions in response to
    those requests to be made on a rolling basis
    in advance of this date




                                                   -3-
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 4 of 12 PageID: 14603




                         Actio n                                        Proposed Dates

    Deadline to meet and confer regarding                                May 6, 2020
    protocol for depositions

    Deadline for ser ice of all interrogatories,                      December 21 , 2020
    requests for admission, and reques ts for
    production

    Fact Discovery Cutoff                                             February 18, 2021

    Deadline to serve affirmative expert report                        March 16, 2021

    Deadline to serve rebuttal expert reports                           May 14, 2021

    Deadline to serve reply expert reports                              June 11 , 202 1

    Expert Discovery Cutoff                                              July 16, 2021

    Deadline to file Dispo itive Motion(s)                             August 13 , 2021

    Deadline to file Opposition(s) to Di spositive                     October l , 202 l
    Motion(s)

    Deadl ine to file Reply in support of                              October 22 , 202 l
    Dispositive Motion(s)

    Deadline for objection(s) to proposed expert          90 days before the final pretrial conference
    testimony under FRE 702

    Opposition to any objection( ) to proposed            60 days before the final pretrial conference
    expe1i testimony under FRE 702

    Reply in support of any objection(s) to               30 day before the final pretrial conference
    proposed expert testimony under FR E 702

    Deadline for partie to des ignate potential           45 days before the final pretrial conference
    tria l witnesses and proposed ex hibits

    Deadline for pa1ties to fil.e a joint set of jury     45 days before the final pretrial conference
    instructi.ons, proposed jury instructions
    which are objected to by any other paiiy and
    points and autho1i.ties in support of and in
    opposition to the objected to instructions

    Final Pretrial Conference                                                TBD



                                                        -4-
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 5 of 12 PageID: 14604




                        Action                                       Proposed Dates

    Proposed Trial Date                                                    TBD


   DATED: March 18, 2020

    SEEGER WEISS LLP                                  McCARTER & ENGLISH LLP

    Isl Christopher A. Seeger                         Isl Richard Hernandez
    Christopher A. Seeger                             Richard Hernandez
    David R. Buchanan                                 100 Mu lberry Street
    55 Challenger Road, 6th Floor                     Newark, NJ 07102
    Ridgefield Park, NJ 07660                         Telephone: (973) 848-8615
    Telephone: (973) 639-9100                         Fax: (973) 297-6615
    Fax: (973) 639-9393
                                                      Local Counsel.for Valeant Pharmaceuticals
    Local Counsel.for Plaint(ffs in Case No. l 5-     international, inc., Robert L. Rosie/lo, Ari S.
    cv-07658                                          Kellen, Ronald H. Farm er, Colleen Goggins,
                                                      Robert A. Ingram, Theo Melas-Ky riazi,
    ROBBINS GELLER RUDMAN & DOWD                      Robert N. Power, Norma Provencio,
    LLP                                               Katharine B. Stevenson, and Tany a Carro in
                                                      Case Nos. 15-cv-07658, 18-cv-08705
    l s/ Darren J. Robbins
    Darren J. Robbins                                 Local Counsel.for Valeant Pharmaceuticals
    655 West Broadway, Suite 1900                     International, inc., Robert L. Rosie/lo, Ari S.
    San Diego, CA 92101                               Kellen, and Tany a Carro in Case Nos.
    Telephone: (619) 231-1058                         16-cv-05034, 16-cv-06127, 16-cv-06128,
    Fax: (619) 231-7423                               16-cv-07212, 17-cv-06513. 17-cv-07552,
                                                      17-cv-12088, 17-cv-12808, 17-cv- 13488,
    James E. Barz                                     18-cv-00383, i 8-cv-00846
    Frank A. Richter
    200 South Wacker Drive, 31st Floor                Local Counsel for Valeant Pharmaceuticals
    Chicago, IL 60606                                 International, inc. in Case Nos. 16-cv-0732i,
    Telephone: (312) 674-4674                         16-cv-07324, i6-cv-07328, i6-cv-07494,
    Fax: (312) 674-4676                               i6-cv-07496, i6-cv-07497, 18-cv-00089,
                                                      i 8-cv-00893
    Jack Reise
    Robert J. Robbins                                 Local Counsel.for Valeant Pharmaceuticals
    Kathleen B. Douglas                               International, inc., Robert L. Rosie/lo,
    120 East Palmetto Park Road, Suite 500            and Tanya Carro in Case Nos . l 7-cv-06365,
    Boca Raton, FL 33432                              17-cv-07625, 17-cv-07636, 18-cv-00032,
    Telephone: (56 1) 750-3000                        18-cv-08595, 18-cv-12673, 18-cv-15286
    Fax: (56 1) 750-3364
                                                      Counsel for Valeant Pharmaceuticals
                                                      International, inc., Robert L. Rosiello, and



                                                    -5-
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 6 of 12 PageID: 14605




    Counselfor Plaintiffs in Case No.              Ari S. Kellen, and local counsel for Tanya
    I 5-cv-07658                                   Carro in Case No. 18-cv-00343

    CARELLA, BRYNE, CECCHI, OLSTEIN,               SAUL EWING ARNSTEIN & LEHR LLP
    BRODY & AGNELLO, P.C.
                                                   Isl Francis X. Riley III
    Isl James E. Cecchi                            Francis X. Riley III
    James E. Cecchi                                650 College Road East, Suite 4000
    5 Becker Fann Road                             Princeton, NJ 08540
    Roseland, NJ 07068                             Telephone: (609) 452-3145
    Telephone: (973) 994-1700                      Fax: (609) 452-3122
    Fax: (973) 994-1744
                                                   Local Counsel.for Valeant Pharmaceuticals
    Local Counsel for Plaintiffs in Case Nos.      International, inc. in Case No. 18-cv-01223
    I 6- cv-05034, 16-cv-06127, 16-cv-06 I 28,
    J6-cv-072 I 2, I 7-cv-06365, I 7-cv-07552,     SIMPSON THACHER & BARTLETT
    17-cv- 12808, l 7-cv-13488                     LLP

    BERNSTEIN LITOWITZ BERGER &                    Isl Paul C. Cum in
    GROSSMANN LLP                                  Paul C. Cumin ( admitted pro hac vice)
                                                   Craig S. Waldman (admitted pro hac vice)
    Isl Salvatore J. Graziano                      425 Lexington Avenue
    Salvatore J. Graziano                          New York, NY 10017
    Jonathan D . Uslaner                           Telephone: (212) 455-2000
    Richard D. Gluck                               Fax: (212) 455-2502
    2121 Avenue of the Stars, Suite 2575
    Los Ange les, CA 90067                         Counsel.for the Valeant Drfendants in Case
    Telephone: (310) 8 19-34 72                    Nos. J5-cv-07658, J8-cv-08705

    Counselfor Plaint[fjs in Case Nos.             Counselfor Valeant Pharmaceuticals
    l 6-cv-05034, l 6-cv-06127, l 6-cv-06128       International, inc., Robert L. Rosiello, and
    16-cv-07212, l 7-cv-06365, 17-cv-07552,        Ari S. Kellen in Case Nos. J6-cv-05034,
    17-cv- 12808, 17-cv-13488                      16-cv-06127, 16-cv- 061 28, 16-cv-07212,
                                                   17-cv-06513, 17-cv-07552, 17-cv- 12088,
    LOWENSTEIN SANDLER LLP                         17-cv-12808, 17-cv- 13488, 18-cv- 00383,
                                                   l 8-cv-00846
    ls/ Lawrence M. Rolnick
    Lawrence M. Rolnick                            Counsel.for Valeant Pharmaceuticals
    Marc B . Kramer                                International, In c. in Case Nos. I 6-cv-07321,
    Thomas E. Redburn , Jr.                        16-cv-07324, 16-cv-07328, 16-cv-07494,
    Shei la A. Sadighi                             16-cv- 07496, 16-cv-07497, 18-cv-00089,
    Michael J. Hampson                             18-cv-00893, 18-cv-01223
    One Lowenstein Drive
    Roseland, NJ 07068                             Counsel.for Valeant Pharmaceuticals
    Telephone: (973) 597-2500                      International, In c. and Robert L. Rosie/lo in
    Fax: (973) 597-2400                            Case Nos. 17-cv-06365, 17-cv-07625,



                                                 -6-
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 7 of 12 PageID: 14606




                                                     17-cv-07636, 18-cv-00032, 18-cv-08595, 18-
    Counsel for Plaintiffs in Case Nos.              cv- 12673, 18-cv-J 5286
    /6-cv-0 7321, 16-cv-07324, 16-cv-07328,
    16-cv-07494, 16-cv-07496, 16-cv-07497,           COOLEY LLP
    18-cv-00089, 18-cv-00893, 18-cv-0 / 223
                                                     Isl William J. Schwartz
    KASOWITZ BENSON TORRES LLP                       William J Schwartz (admitted pro hac vice)
                                                     Sarah Lightdale (pro hac vice)
    Isl Stephen W. Tountas                           55 Hudson Yards
    Stephen \\!. Tountas                             New York, NY 10001
    One Gateway Center                               Telephone: (212) 479-6000
    Suite 2600                                       Fax: (212) 479-6275
    Newark, NJ 07102
    Telephone: (973) 645-9462                        Counsel for Tanya Carro in Case Nos.
    Fax: (973) 643-2030                              15-cv-07658, 16-cv-05034, 16-cv-06127,
                                                     16-cv-06128, /6-cv-07212, 17-cv-06365,
    Local Counsel for Plaint(ff:S in Case Nos.       17-cv-07625, 17-cv-07636, 17-cv-06513,
    !7-cv-07636, 18-cv-08595, 18-cv-15286            17-cv-07552, 17-cv-12088, 17-cv-12808,
                                                     17-cv-13488, 18-cv-00032, 18-cv-00343,
    Counselfor Plaintiffs in Case Nos.               18-cv-00383, 18-cv-00846, l 8-cv-08595,
    !7-cv-07625 and ! 8-cv-1 2673                    I 8-cv- 12673, l 8-cv-15286

    LABATON SUCHAROW LLP                             DEBEVOISE & PLIMPTON LLP

    Isl Serena P. Hallowell                          Isl Matthew Petrozziello
    Serena P. Hallowell                              Matthew Petrozziello
    Jonathan Gardner                                 Bruce E. Yannett (admitted pro hac vice)
    Eric J. Belfi                                    919 Third Avenue
    Thomas W. Watson                                 New York, NY 10022
    140 Broadway                                     Telephone: (212) 909-6000
    New York, NY 10005                               Fax: (212) 909-6836
    Telephone: (212) 907-0700
    Fax: (212) 818-0477                              Jonathan R. Tuttle (admitted pro hac vice)
                                                     Ada Fernandez Johnson (admitted pro hac
    Counse/for Plaintiff's in Case Nos.              vice)
    l 7-cv- 06365, l 7-cv-07625, l 7-cv-07636, ·     80 1 Penn ylvania Ave. NW
    18-cv-08595, ! 8-cv-15286                        Washington, D. C. 20004
                                                     Telephone: (202) 383-8036
    STONE BONNER & ROCCO LLP                         Fax: (202) 383-8118

    Isl Patrick L. Rocco                             Counsel for J Michael Pearson in Case Nos.
    Patrick L. Rocco                                 J5-cv-07658, J 6-cv-05034, l 6-cv-06127,
    James P. Bonner                                  16-cv-06128, 16-cv-07212, 16-cv-07321,
    447 Springfield Avenue, Second Floor             16-cv-07324, 16-cv-07328, I 6-cv-07494,
    Summit, NJ 07901                                 16-cv-07496, 16-cv-07497, 17-cv-06365,
    Telephone: (908) 516-2045                        17-cv-07625, 17-cv-07636, l 7-cv-06513,



                                                   -7-
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 8 of 12 PageID: 14607




    Facsimile: (908) 516-2049                     17-cv-07552, 17-cv-12088,    17-cv-12808,
                                                  !7-cv-13488, 18-cv-00032,    18-cv-00089,
    Ralph M. Stone                                I 8-cv-00343, 18-cv-00383,   18-cv-00846,
    l 700 Broadway 4 l st Fl.                     18-cv-00893, 18-cv-08595,    18-cv- 12673,
    New York, NY 10019                            18-cv- 15286
    Telephone: (212) 239-4340
                                                  MENZ BONNER KOMAR &
    Local Counsel for Plaintiff:; in Case No.     KOENIGSBERG LLP
    17-cv-06513
                                                  Isl Patrick D. Bonner, Jr.
    DIETRICH SIBEN THORPE LLP                     Patrick D. Bonner, Jr.
                                                  125 Half Mile Road, Suite 200
    Isl Matthew P. Siben                          Red Bank, NJ 07701
    Matthew P. Siben                              Telephone: (732) 933-2757
    500 Australian Avenue South, Suite 637        Fax: (914) 997-4117
    West Palm Beach , FL 3340 I
    Telephone: (561) 820-4882                     Counsel/or J. Michael Pearson in Case No.
    Fax: (561) 820-4883                           18-cv-0 122 3

    David A. Thorpe                               CHIESA SHAHINIAN & GIANTOMASI
    Shawn M. Hayes                                PC
    9595 Wilshire Blvd., Suite 900
    Beverly Hills, CA 90212                       Isl A. Ross Pearlson
    Telephone: (310) 300-8450                     A. Ross Pearlson
    Facsimile: (310) 300-8041                     One Boland Drive
                                                  West Orange, NJ 07052
    Counsel.for Plaintiffs· in Case No.           Telephone: (973) 530-2100
    17-cv-06513                                   Fax: (973) 530-2300

    LITE DEPALMA GREENBERG, LLC                   Local Counsel for PricewaterhouseCoopers
                                                  LLP in Case Nos. 15-cv-07658, 17-cv-06365,
    Isl Bruce D. Greenberg                        17-cv-07625, !7-cv-07636, !8-cv-00032,
    Bruce D. Greenberg                            18-cv-08595, 18-cv-08705
    570 Broad Street, Suite 1201
    Newark, NJ 07102                              KING & SPALDING LLP
    Telephone: (973) 623-3000
    Fax: (973) 623-0858                           Isl James P. Cusick

    Local Counsel.for Plaintiffs· in Case No.     James P. Cusick (admitted pro hac vice)
    I 7-cv-12088                                  Christina M. Conroy (admitted pro hac vice)
                                                  l 185 Avenue of the Americas
    GRANT & EISENHOFER P.A.                       New York, NY 10036-4003
                                                  Telephone: (212) 556-2100
    Isl Jay W . Eisenhofer                        Fax: (212) 556-2222

                                                  Kenneth Y. Turnbull (admitted pro hac vice)



                                                -8-
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 9 of 12 PageID: 14608




    Jay W. Eisenhofer                              1700 Pennsy lvania A venue, NW
    Daniel L. Berger                               Washington , DC 20006-4707
    Caitlin M. Moyna                               Telephone: (202) 737-0500
    Jonathan D. P ark                              Fax: (2 02) 626-3737
    485 Lexington A venue
    New York, NY 10017                             Counsel.for PricewaterhouseCoopers LLP in
    Telephone: (646) 722-8500                      Case Nos. I 5-cv-07658, l 7-cv-06365,
    Fax: (646) 722-8501                            l7-cv-07625, 17-cv-07636, 18-cv-00032,
                                                   l 8-cv-08595, 18-cv-08705
    Counsel.for Plaint([f.s· in Case No.
    J 7-cv- 12088                                  HARTMANN DOHERTY ROSA
                                                   BERMAN & BULBULI.A, LLC
    COHEN MILSTEI           SELLERS & TOLL
    PLLC                                           Isl Mark A. Bem1an
                                                   Mark A. Berman
    /~/ Michael B. Eisenkraft                      Robin D. Fineman
    Michael B. Eisenkraft                          65 Route 4 East
    88 Pine Street 14th Floor                      Ri ver Edge, NJ 07661
    New York, NY I 0005                            Telephone: (201 ) 441-9056
    Telephone: (212) 838-7797                      Fax: (20 l) 441-9435

    Steven J. Toll                                 Local Counsel.for the Stock Underwriter
    Julie Goldsmith Reiser                         Defendants in Case No. I 5-cv-07658
    S. Douglas Bunch
    l 100 ew York A venue, .W. 5th Floor           l ocal Counsel.for Deutsche Bank Securities
    Washin gton , D.C. 20005                       In c. and Barclays Capital In c. in Case No.
    Telephone: (202) 408-4600                      l 8-cv-0003 2

    Counsel for Plainti.f]~· in Case No.           PAUL, WEISS, RlFKIND, WHARTO                &
    l 8-cv-00032                                   GARRISON LLP

    BRESSLER, AMERY & ROSS, P.C.                   Isl Richard A. Rosen
                                                   Richard A. Rosen (admitted pro hac vice)
    Isl David J . Libowsky                         1285 Avenue of the Americas
    David J. Libowsky                              New York, NY 1001 9
    325 Columbia Turnpike, Suite 30 L              Telephone: (212) 373 -3000
    Florham Park, NJ 07932                         Fax: (212) 757-3990
    Telephone: (973) 514-1200
    Fax : (973) 514-1660                           Counsel for the Stock Underwriter
                                                   Defendants in Case No. l 5-cv-07658
    l ocal Counsel for Plaintiffs in Case No .
    l 8-cv-00343                                   Counsel for Deutsche Bank Securities Inc.
                                                   and Barclays Capital In c. in Case No.
    LIEFF CABRASER HEIMA                   &       18-cv- 00032
    BERNSTEIN, LLP
                                                   SCHULTE ROTH & ZABEL LLP



                                                 -9-
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 10 of 12 PageID: 14609




     Isl Steven E. Fineman                            Isl Robert E. Griffin
     Steven E. Fineman                                Robert E. Griffin
     Daniel P. Chiplock                               Barry A. Bohrer (admitted pro hac vice)
     Michael J. Miarmi                                919 Th ird Avenue
     250 Hudson StTeet, 8th Floor                     New York, NY l.0022
       ew York, Y 10013                               Telephone: (212) 756-2000
     Telephone: (212) 355 -9500                       Fax: (2 12) 593-5955
     Fax: (212) 355-9592
                                                      Counsel for Deborah Jorn in Case Nos.
     Richard M. Heimann                               15-cv- 07658, /6- cv-05034, !6-cv-061 27,
     Bruce W. Leppla                                  16-cv-06128, 16-cv-072 12, 17-cv-07552,
     275 Battery Street, 29th Floor                   !7-cv-12088, 17-cv-12808, 17-cv- 13488,
     San Francisco, CA 94111                          18-cv-00343, 18-cv-00383, 18-cv-00846
     Telephone: (415) 956-1000
     Fax: (415) 956-1008                              WINSTON & STRAWN LLP

     Sharon M. Lee                                   Isl Benjamin Sokoly
     21 01 Fourth Avenue, Suite 1900                 Benjamin Sokoly
     Seattl , WA 98121                               200 Park A venue
     Telepho ne: (206) 739-9059                        ew York , NY 10166
                                                     Telephone: (2 12) 294-6700
     Counsel.for Plaintijfs in Case No .             Fax: (212) 294-4700
     J8-cv-00343
                                                     Robert Y. Sperling (admitted pro hac vice)
    SKOLOFF & WOLFE, P.C.                            Jo eph L. Motto (admitted pro hac vice)
                                                     35 West Wacker Drive
    Isl Jonathan W. Wolfe                            Chicago, lllinois 60601
    Jonathan W. Wolfe                                Telephone: (312) 558-5600
    293 Eisenhower Parkway
    Livingston, J 07039                               Counsel for Ho ward B. Schiller in Case Nos.
    Telephone: (973) 992-0900                         l 5-cv-07658, l 6-cv-05034, J6-cv-06127,
                                                      16-cv-06128, 16-cv-07212, 16-cv-07321,
    local Counsel.for Plaintif.f.s· in Case No.       ! 6-cv-07324, 16-cv-07328, !6-cv- 07494,
    18-cv-00383                                       16-cv-07496, 16-cv-07497, 17-cv-06365,
                                                      17-cv-07625, 1 7-cv-07636, 17-cv-06513,
     HU G G. TA, ESQ. PLLC                            ! 7-cv-07552, / 7-cv-12088, 17-cv-12808,
                                                      17-cv- 13488, 18-cv-00032, 18-cv-00089,
    /.s/ HungG. Ta                                    I 8-cv-00343, 18-cv-00846, 18-cv-00893,
    HungG. Ta                                         / 8-cv-01223, 18-cv-08595, 18-cv- 12673,
    Joo Yun Kim                                       18-cv-15286
    Natalia D. Williams
    250 Park Avenue, Seventh Floor                    ROBINSON MILLER
        ew York, NY l 0 l 77
    Telephone: (646) 453-7288                         /s/ Keith J. Miller
    Fax: (973) 994-1744                               Keith J. Miller



                                                  - 10 -
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 11 of 12 PageID: 14610




                                                      Justin T. Quinn
    Counsel for Plaintiffs in Case Nos.               110 Edison Place, Suite 302
    18-cv-00383 and I 8-cv-00846                      Newark, NJ 07102
                                                      Telephone: (973) 690-5400
    SAFIRSTEIN METCALF LLP
                                                      Counsel.for Howard B. Schiller in Case No.
    Isl Peter Safi rste in                            I 8-cv-00383
    Peter Safirstein
    Elizabeth Metcalf
    125 0 Broadway, 27th Floor                        CALCAGNI & KANEFSKY, LLP
    New York, NY 10001
    Telephone: (212) 201-2845                         Isl Eric T. Kanefsky
                                                      Eric T. Kanefsky
    Local Counsel for Plaintiffs in Case No.          Samuel S. Cornish
    J8-cv-00846                                       One Newark Center
                                                      1085 Raymond Blvd., 14th Floor
    KYROS LAW, PC                                     Newark, NJ 07102
                                                      Telephone: (862) 397-1 796
    Isl Kon stantine Kyros
    Konstantine Kyros                                 Counsel for Plaint(fjs in Case No .
    17 Mil es Road                                    I 8-cv-08705
    Hingham, MA 02043
    Telephone: (800) 934-2921

    Counsel for Plaintiffs in Case No. 18-cv-00846

    QUINN EMANUEL URQUHART &
    SULLIVAN, LLP

    ls/ Robert S. Loigman
    Robert S. Loigman
    Rollo Baker
    Kathryn Bonacorsi
    Jesse Bernstein
    5 1 Madison A venue, 22nd F loor
      e,v York, New York 10010
    Telephone: (212) 849-7000

    Counsel for Plaintiff~ in Case No. l 8-cv-08705




                                                 - 11 -
Case 3:15-cv-07658-MAS-LHG Document 529 Filed 03/19/20 Page 12 of 12 PageID: 14611




    '"'.---~RDERED , on this   (1 day of ~[tui, , 2020 .
              .     ~
    JUDGE DENNIS CAVANAUGH, RET.
    SPECIAL MASTER




                                             - 12 -
